DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest as in claim 1 a machine for manufacturing an exhaust component comprising: a body including a tubular enclosure, the tubular enclosure having an enclosure thickness of less than 0.9 mm, the tubular enclosure having a first end having a first end perimeter and a first central end axis; a cover having a cover thickness smaller than 1.2 mm, the cover having a central wall extending by a tubular edge, the tubular edge having an edge perimeter comprised between the first end perimeter and the first end perimeter minus 2 mm and having a central edge axis; the machine comprising: a seat for receiving the cover in a determined cover position in which the central edge axis is substantially aligned with a main axis of the machine;  a pre-positioning tool of the body, configured to pre-position the body relative to the cover in a starting position in which the first central end axis forms, with the central edge axis, an angle smaller than 20°; a fitting tool, interposed between the seat and the pre-positioning tool along the main axis, the fitting tool having a passage converging from a large opening to a small opening, the first end of the tubular enclosure emerging in the large opening in the starting position, the small opening emerging in the tubular edge in the cover position;  an actuator device, configured to push the body along the main axis toward the cover through the converging passage, the converging passage being configured to deform the first end of the tubular enclosure.
The prior art fails to disclose or suggest as in claim 11 a method for manufacturing an exhaust component, the method comprising the following steps: obtaining a tubular segment including a tubular enclosure, the tubular enclosure having an enclosure thickness of less than 0.9 mm, the tubular enclosure having a first end having a first end perimeter and a first central end axis; obtaining a cover, having a cover thickness smaller than 1.2 mm, the cover having a central wall extending by a tubular edge, the tubular edge having an edge perimeter comprised between the first end perimeter and the first end perimeter minus 2 mm and having a central edge axis; pre-positioning the tubular segment relative to the cover in a starting position in which the first central end axis forms, with the central edge axis, an angle smaller than 20°; introducing the first end into the tubular edge by moving the tubular segment toward the cover along a main axis, the first end passing through a converging passage from a large opening to a small opening emerging in the tubular edge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774